ITEMID: 001-117860
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: EL MORSLI v. FRANCE
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall
TEXT: The applicant, Ms Fatima El Morsli, is a Moroccan national, who was born in 1980 in Tagzirt (Morocco) and resides in Marrakesh.
The facts of the case, as submitted by the applicant, can be summarised as follows.
The applicant is of the Muslim faith and wears the veil. Since 2001, she has been married to a French national who lives in France.
She submitted that on 12 March 2002 she had gone to the Consulate-General of France in Marrakesh to request an entry visa to France so that she could join her husband, and that she was had not been authorised to enter the consulate premises because she had refused to remove her veil for the purposes of an identity check. The applicant had then submitted a visa application by registered letter, and her application had been refused.
The applicant’s husband then lodged an appeal, on behalf of his wife, with the Appeals Board against the refusal to grant her an entry visa to France.
On 25 June 2003 the Board dismissed his appeal as follows:
“In accordance with the provisions of Article 5 of Decree 2000-1093 of 10 November 2000 relating to the Appeals Board for appeals against decisions refusing entry visas to France, I regret to inform you that the Board has dismissed the appeal you lodged on 1 July 2002 requesting re-examination of the decision by which the Consul-General of France in Marrakesh refused an entry visa to France to [the applicant].
It is up to [the applicant] to comply with the regulations in force in order to request a visa entry to France in accordance with the formal requirements.”
The applicant’s husband then lodged a further appeal, still on behalf of his wife, with the Conseil d’Etat, invoking in particular the right of his wife to respect for her family life and the right to freedom of religion.
On 7 December 2005 the Conseil d’Etat dismissed the appeal, giving the following reasons:
“...
The wearing of the veil or headscarf, by which women of the Muslim faith can express their religious convictions, may be restricted, particularly in the interests of public order.
The documents in the file show that [the applicant] went to the French Consulate in Marrakesh on 12 March 2002 in order to request a visa and that as she refused to agree to the identity check, which has been set in place at the entrance to the Consulate for reasons of security and public order and required the temporary removal of her veil, she was not allowed access to the Consulate; that she then submitted a visa application by registered letter; that this written application, which did not, however, enable the person requesting the visa to be identified, cannot be regarded as a visa application in accordance with the formal requirements for issuing visas, which require the personal appearance of the applicant; that in citing this reason for refusing the visa application, the Board, which was not obliged to examine the application as regards right of entry since it was not submitted in accordance with the formal requirements, which can legally impose a temporary restriction on the wearing of the veil as the only means of identifying the applicant, did not err in law or infringe Article 9 of the Convention ... .
Since the [applicant] refused to agree to this temporary restriction to allow her identity to be checked, she must be considered as having, on her own initiative, decided not to submit a visa application in accordance with the formal requirements; that consequently, she is not entitled to rely on the terms of Article 8 of the Convention... .”
